In an action by a vendee to compel specific performance of a contract for the purchase and sale of real property, to rescind the transfer of said real property and direct a reconveyance thereof, and to recover money damages, the appeal is from an order granting a motion for summary judgment dismissing the complaint and from the judgment entered thereon. Order and judgment unanimously affirmed, without costs and without prejudice to any rights appellant may have with respect to the deposit of $3,000, the return of which was heretofore tendered. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ. [See post, p. 710.]